
	
		I
		111th CONGRESS
		1st Session
		H. R. 144
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Hastings of
			 Florida (for himself, Mr. Meek of
			 Florida, Mr. Wexler,
			 Ms. Corrine Brown of Florida,
			 Mr. Rangel,
			 Mr. Engel,
			 Ms. Schakowsky,
			 Ms. Jackson-Lee of Texas,
			 Ms. Edwards of Maryland,
			 Ms. Norton,
			 Mr. Delahunt,
			 Mr. Grijalva,
			 Ms. Woolsey,
			 Mr. Honda, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To designate Haiti under section 244 of the Immigration
		  and Nationality Act in order to render nationals of Haiti eligible for
		  temporary protected status under such section.
	
	
		1.Short titleThis Act may be cited as the
			 Haitian Protection Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)Haiti remains
			 severely devastated by the combined effects of an ongoing food crisis and the
			 aftermath of the natural disasters of 2008, including Tropical Storms Fay and
			 Hanna, and Hurricanes Gustav and Ike.
			(2)In Haiti, nearly
			 800 people died as a result of the tropical storms and hurricanes in
			 2008.
			(3)The United States
			 Agency for International Development estimates that 35,000–40,000 people remain
			 homeless across the country and over 100,000 homes were damaged or destroyed as
			 a result of the storms.
			(4)When the storms
			 hit, Haiti was already struggling to deal with a food crisis that led to deadly
			 riots and the removal of the country’s Prime Minister.
			(5)Despite President
			 Préval’s popular internal and international support, his nascent democratic
			 government still faces immense political and institutional challenges,
			 including a sharp increase in common crime, especially kidnappings which
			 continue to plague the capital and other cities and regions, and the rebuilding
			 of Haiti’s police and judicial institutions to achieve the fair and prompt
			 tackling of this ongoing political and criminal violence.
			(6)A
			 July 2008 report by the United Nations Mission to Haiti found that Haitian
			 children remain the target of kidnappings, killings, sexual violence, and child
			 trafficking and have been active participants in recent public protests. It
			 also found that children comprise more than one in three kidnapping
			 victims.
			(7)As of April 2008,
			 the Department of State maintains a travel warning to United States citizens
			 warning them of the absence of an effective police force in much of Haiti; the
			 potential for looting; the presence of intermittent roadblocks set by armed
			 protestors or by the police; and the increased possibility of random violent
			 crime, including kidnapping, carjacking, home invasion, armed robbery and
			 assault. The warning states that kidnapping remains a serious threat, with more
			 than 14 American citizens kidnapped over the past year in crimes marked by
			 deaths, brutal physical and sexual assault, and shootings.
			(8)As of April 2008,
			 the Department of State’s Travel Warning states that U.S. Embassy
			 personnel are under an embassy-imposed curfew and must remain in their homes or
			 in U.S. government facilities during the curfew. Some areas are off-limits to
			 embassy staff after dark, including downtown Port-au-Prince. The embassy limits
			 (restricts) travel by its staff to some areas outside of Port-au-Prince due to
			 prevailing road and security conditions. This may constrain our ability to
			 provide emergency services to U.S. citizens outside of
			 Port-au-Prince.
			(9)While United States
			 policy advises Americans that current conditions make it unsafe to travel to
			 Haiti, the same conditions make it dangerous and inappropriate to forcibly
			 repatriate Haitians at this time.
			(10)Recent
			 devastating environmental disasters from which Haiti has not recovered,
			 continuing violence, and unstable political conditions pose a serious threat at
			 this time to the personal safety of anyone forcibly repatriated to
			 Haiti.
			(11)The Haitian
			 government’s ability to provide basic governmental services—clean water,
			 education, passable road and basic healthcare—has been severely compromised by
			 the natural disasters and food crisis in 2008. Repatriating Haitians exposes
			 them to these dangerous conditions, while imposing an additional burden on
			 government resources that are already stretched too thin.
			(12)Haiti’s recent
			 political and civil crises; and the extraordinary and temporary conditions
			 caused by nature, including hurricanes and tropical storms, floods, epidemics,
			 homelessness, death and the burying of Haiti’s fourth largest city, Gonaives,
			 easily make Haitian nationals currently in the United States eligible for
			 temporary protected status under subparagraphs (B) and (C) of section 244(b)(1)
			 of the Immigration and Nationality Act (TPS).
			(13)Moreover, there
			 is a well-documented history of discrimination against Haitian nationals in the
			 United States immigration process.
			(14)Temporary
			 protected status grants temporary protection from deportation to nationals of a
			 country in which environmental or political events have occurred which make it
			 temporarily unsafe to deport them. TPS has been granted to nationals of many
			 countries including those of Nicaragua and Honduras in 1999 following Hurricane
			 Mitch, and of El Salvador in 2001 following severe earthquakes.
			(15)TPS would help
			 protect United States borders by preserving remittances sent by potential
			 deportees. Haitian immigrants in the United States remit about $1 billion
			 annually to Haiti. These remittances vastly outweigh, in dollar value, United
			 States foreign aid to Haiti, and are crucial to Haiti’s recovery from the
			 separate and combined effects of years of severe environmental disasters,
			 paralyzing political turmoil, violence, and institutional failure.
			(16)Granting Haitians
			 TPS would also directly assist Haiti’s nascent democracy in its efforts to
			 recover from these conditions, stabilize the country’s economy, rebuild its
			 political and economic institutions, and provide a future of hope for Haiti’s
			 people.
			(17)On February 7,
			 2008, Haitian President René Préval wrote to President George W. Bush formally
			 requesting TPS, making Haitians currently in the United States eligible for TPS
			 under subparagraph (B) of section 244(b)(1) of the Immigration and Nationality
			 Act.
			(18)On October 3,
			 2008, President Préval renewed his request for TPS during the closing address
			 of the Americas Conference, stating that Haiti is no longer able to receive the
			 deported individuals that the United States sends to Haiti on a regular
			 basis.
			3.Designation for
			 purposes of granting temporary protected status to Haitians
			(a)Designation
				(1)In
			 generalFor purposes of section 244 of the Immigration and
			 Nationality Act (8 U.S.C. 1254a), Haiti shall be treated as if such country had
			 been designated under subsection (b) of that section, subject to the provisions
			 of this section.
				(2)Period of
			 designationThe initial period of such designation shall begin on
			 the date of enactment of this Act and shall remain in effect for 18
			 months.
				(b)Aliens
			 EligibleIn applying section 244 of the Immigration and
			 Nationality Act (8 U.S.C. 1254a) pursuant to the designation made under this
			 section, and subject to subsection (c)(3) of such section, an alien who is a
			 national of Haiti is deemed to meet the requirements of subsection (c)(1) of
			 such section only if the alien—
				(1)is admissible as
			 an immigrant, except as otherwise provided under subsection (c)(2)(A) of such
			 section, and is not ineligible for temporary protected status under subsection
			 (c)(2)(B) of such section; and
				(2)registers for
			 temporary protected status in a manner that the Secretary of Homeland Security
			 shall establish.
				(c)Consent To
			 Travel AbroadThe Secretary of Homeland Security shall give the
			 prior consent to travel abroad described in section 244(f)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)) to an alien who is
			 granted temporary protected status pursuant to the designation made under this
			 section, if the alien establishes to the satisfaction of the Secretary of
			 Homeland Security that emergency and extenuating circumstances beyond the
			 control of the alien require the alien to depart for a brief, temporary trip
			 abroad. An alien returning to the United States in accordance with such an
			 authorization shall be treated the same as any other returning alien provided
			 temporary protected status under section 244 of the Immigration and Nationality
			 Act (8 U.S.C. 1254a).
			
